NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-13 are rejected under 35 U.S.C. 112(b) as being unpatentable.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable.
Claims 7, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 7, and 13 recite the limitation “in response to detecting that the disk in the group of disks is unavailable, updating the first indication to indicate that the disk is unavailable.” The limitation is indefinite because the first indication indicates “whether a group of disks related to the stripe is available” not whether a disk in the group of disks is available or unavailable. For examination, the limitation will be interpreted as in response to detecting that the group of disks is unavailable, updating the first indication to indicate that the group of disks in unavailable.
Independent claims 1, 7, and 13 recite the limitation “in response to receiving a write operation, determining an updating to the third indication with a first value of the updated first indication.” As noted above the updated first indication is indefinite because it is not clear if it indicates that the group of disks or the disk of the group of disks is unavailable. The limitation “in response to receiving a write operation, determining an updating to the third indication with a first value of the updated first indication” is indefinite because it is not clear whether the first value of the updated first indication is the updated value of the first indication or the original value of the first indication. Additionally, it appears that the third indication is a constant with a value to indicate that a disk of the group of disks is unavailable and the first indication is a variable with one of two values: the group of disks is available or the group of disks is unavailable. Therefore, it is not clear what the value of the third indication is updated to since it retains the value of the first indication when a disk of the the group of disks is unavailable and the first and third indicators represent two different features. For examination, the limitation will be interpreted as in response to receiving a write operation, update write status of stripe.

Claims 2-6 and 9-12 inherit the indefiniteness issues of the base claims and are, therefore, indefinite. Additionally, the dependent claims are replete with clarity issues between the indicators related to the indefinite issues outlined above. Because of the numerous issues in the claims, the examiner is unable to apply prior art to dependent claims 2, 3, 6, 8, 8, and 12. Applicant is requested to review all the limitations for clarity and indefinite issues and amend the claims to clarify the inventive concept that is claimed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Govindasamy et al. (US 2013/0198563).
Regarding claim 1, Govindasamy et al. disclose: 
A method of managing data, comprising: 
determining multiple indications related to a status of a stripe, including a first indication being used to indicate whether a group of disks related to the stripe is available ([0032] In order to facilitate the disk storage system 100 of the present invention, the first logical drive 110 and the second logical drive 118 can be split into many small stripes and the status of the each stripe can be maintained in the selected stripe status 105, of FIG. 1, of the non-volatile memory 103, of FIG. 1. The selected stripe status 105 can be set to indicate the stripe is consistent, written, online, critical, or degraded (i.e. online, critical, and degraded are all used as a first indication to indicate whether a group of disks related to the stripe is available). The selected stripe status 105 can be maintained in the non-volatile memory 103 to record the write log for every stripe in the first logical drive 110 and the second logical drive 118. The table can include 1 bit per status condition for each stripe and each stripe to have a maximum of 1 GB physical capacity; [0042] The inoperative state of the first physical disk 106 or the second physical disk 108 causes the first logical drive 110, of FIG. 1, and the second logical drive 118, of FIG. 1, to be set to a critical degraded state but still available for full operation. A fault status block 304 can indicate that the first logical drive 110 and the second logical drive 118 are in a critical and inconsistent state. The entry into this state will cause the disk storage controller 102, of FIG. 1, to set an alarm indicating that intervention is required), a second indication being used to indicate whether to rebuild the stripe ([0032] The selected stripe status 105 can be set to indicate the stripe is…written), and a third indication being used to retain a value of the first indication when a disk of the group of disks is unavailable (FIG. 3 Physical Drive Unavailable 302; [0041] This block indicates the first physical disk 106, of FIG. 1, or the second physical disk 108, of FIG. 1, has failed to operate correctly); 
in response to detecting that the disk in the group of disks is unavailable, updating the first indication to indicate that the disk is unavailable (Interpreted as in response to detecting that the group of disks is unavailable, updating the first indication to indicate that the group of disks in unavailable; FIG. 3 LGC Drive Critical and Inconsistent 304); 
in response to receiving a write operation, determining an updating to the third indication with a first value of the updated first indication (Interpreted as in response to receiving a write operation, update write status of stripe; ([0032] The selected stripe status 105 can be set to indicate the stripe is…written)); and 
in response to determining that the unavailable disk is available again within a predetermined time period (Interpreted as when the unavailable disk is available again; FIG. 3 Replacement Drive Available? 306), updating the second indication with a current value of the updated third indication, to indicate rebuilding of the stripe (Interpreted as rebuilding of the stripe; FIG. 3 Begin Rebuild 310).
Regarding claim 4, Govindasamy et al. further disclose: 
The method according to claim 1, further comprising: 
in response to receiving a read operation, maintaining the third indication unchanged (It would be obvious to one skilled in the art at the time of the effective filing date that a read operation would not change the unavailable status of a disk of the group of disks because a read operation does not alter the data on the disk).
Regarding claim 5, Govindasamy et al. further disclose: 
The method according to claim 1, wherein the updated second indication having an initial value indicates the stripe does not need to be rebuilt ([0039] a logical drive can be returned to on-line status by restoring the stripes that had been written to between the failure of the physical disk drive and the beginning of the logical drive rebuild).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Govindasamy et al. and Pan (US 2017/0192865).
Regarding claim 7, Govindasamy et al. disclose: 
An electronic device for managing data (FIG. 1 100), comprising: 
a processor; and 
(FIG. 1 100) to perform acts comprising: 
determining multiple indications related to a status of a stripe, including a first indication being used to indicate whether a group of disks related to the stripe is available ([0032] In order to facilitate the disk storage system 100 of the present invention, the first logical drive 110 and the second logical drive 118 can be split into many small stripes and the status of the each stripe can be maintained in the selected stripe status 105, of FIG. 1, of the non-volatile memory 103, of FIG. 1. The selected stripe status 105 can be set to indicate the stripe is consistent, written, online, critical, or degraded (i.e. online, critical, and degraded are all used as a first indication to indicate whether a group of disks related to the stripe is available). The selected stripe status 105 can be maintained in the non-volatile memory 103 to record the write log for every stripe in the first logical drive 110 and the second logical drive 118. The table can include 1 bit per status condition for each stripe and each stripe to have a maximum of 1 GB physical capacity; [0042] The inoperative state of the first physical disk 106 or the second physical disk 108 causes the first logical drive 110, of FIG. 1, and the second logical drive 118, of FIG. 1, to be set to a critical degraded state but still available for full operation. A fault status block 304 can indicate that the first logical drive 110 and the second logical drive 118 are in a critical and inconsistent state. The entry into this state will cause the disk storage controller 102, of FIG. 1, to set an alarm indicating that intervention is required), a second indication being used to indicate whether to rebuild the stripe ([0032] The selected stripe status 105 can be set to indicate the stripe is…written), and a third indication being used to retain a value of the first indication when a disk of the group of disks is unavailable (FIG. 3 Physical Drive Unavailable 302; [0041] This block indicates the first physical disk 106, of FIG. 1, or the second physical disk 108, of FIG. 1, has failed to operate correctly); 
in response to detecting that the disk in the group of disks is unavailable, updating the first indication to indicate that the disk is unavailable (Interpreted as in response to detecting that the group of disks is unavailable, updating the first indication to indicate that the group of disks in unavailable; FIG. 3 LGC Drive Critical and Inconsistent 304); 
in response to receiving a write operation, determining an updating to the third indication with a first value of the updated first indication (Interpreted as in response to receiving a write operation, update write status of stripe; ([0032] The selected stripe status 105 can be set to indicate the stripe is…written)); and 
in response to determining that the unavailable disk is available again within a predetermined time period (Interpreted as when the unavailable disk is available again; FIG. 3 Replacement Drive Available? 306), updating the second indication with a current value of the updated third indication, to indicate rebuilding of the stripe (Interpreted as rebuilding of the stripe; FIG. 3 Begin Rebuild 310).
Govindasamy et al. do not appear to explicitly teach “a processor; and a memory storing computer program instructions, the processor running the computer program instructions in the memory to control the electronic device.” However, Pan discloses:
a processor (FIG. 9 Processing Unit 902); and 
a memory storing computer program instructions, the processor running the computer program instructions in the memory to control the electronic device ([0059] Computer-readable instructions stored on a computer-readable medium are executable by the processing unit 902 of the computer 900. A hard drive, CD-ROM, and RAM are some examples of articles including a non -transitory computer-readable medium, such as a storage device)
Govindasamy et al. and Pan are analogous art because Govindasamy et al. teach and Pan teach replacing a disk drive that is part of RAID drive rebuilding the replaced disk drive.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Govindasamy et al. and Pan before him/her, to modify the teachings of Govindasamy et al. with the teachings of Pan because the processor and the memory storing the program instructions enables the method of Govindasamy to be executed. 
Regarding claim 10, Govindasamy et al. further disclose: 
The electronic device according to claim 7, the acts further comprising: 
in response to receiving a read operation, maintaining the third indication unchanged (It would be obvious to one skilled in the art at the time of the effective filing date that a read operation would not change the unavailable status of a disk of the group of disks because a read operation does not alter the data on the disk).
Regarding claim 11, Govindasamy et al. further disclose: 
The electronic device according to claim 7, wherein the updated second indication having an initial value indicates that the stripe does not need to be rebuilt ([0039] a logical drive can be returned to on-line status by restoring the stripes that had been written to between the failure of the physical disk drive and the beginning of the logical drive rebuild).
Regarding claim 13, Govindasamy et al. disclose: 
…a method of: 
([0032] In order to facilitate the disk storage system 100 of the present invention, the first logical drive 110 and the second logical drive 118 can be split into many small stripes and the status of the each stripe can be maintained in the selected stripe status 105, of FIG. 1, of the non-volatile memory 103, of FIG. 1. The selected stripe status 105 can be set to indicate the stripe is consistent, written, online, critical, or degraded (i.e. online, critical, and degraded are all used as a first indication to indicate whether a group of disks related to the stripe is available). The selected stripe status 105 can be maintained in the non-volatile memory 103 to record the write log for every stripe in the first logical drive 110 and the second logical drive 118. The table can include 1 bit per status condition for each stripe and each stripe to have a maximum of 1 GB physical capacity; [0042] The inoperative state of the first physical disk 106 or the second physical disk 108 causes the first logical drive 110, of FIG. 1, and the second logical drive 118, of FIG. 1, to be set to a critical degraded state but still available for full operation. A fault status block 304 can indicate that the first logical drive 110 and the second logical drive 118 are in a critical and inconsistent state. The entry into this state will cause the disk storage controller 102, of FIG. 1, to set an alarm indicating that intervention is required), a second indication being used to indicate whether to rebuild the stripe ([0032] The selected stripe status 105 can be set to indicate the stripe is…written), and a third indication being used to retain a value of the first indication when a disk of the group of disks is unavailable (FIG. 3 Physical Drive Unavailable 302; [0041] This block indicates the first physical disk 106, of FIG. 1, or the second physical disk 108, of FIG. 1, has failed to operate correctly); 
(Interpreted as in response to detecting that the group of disks is unavailable, updating the first indication to indicate that the group of disks in unavailable; FIG. 3 LGC Drive Critical and Inconsistent 304); 
in response to receiving a write operation, determining an updating to the third indication with a first value of the updated first indication (Interpreted as in response to receiving a write operation, update write status of stripe; ([0032] The selected stripe status 105 can be set to indicate the stripe is…written)); and 
in response to determining that the unavailable disk is available again within a predetermined time period (Interpreted as when the unavailable disk is available again; FIG. 3 Replacement Drive Available? 306), updating the second indication with a current value of the updated third indication, to indicate rebuilding of the stripe (Interpreted as rebuilding of the stripe; FIG. 3 Begin Rebuild 310).
Govindasamy et al. do not appear to explicitly teach “A computer program product having a non-transitory computer readable medium which stores a set of instructions to manage data; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform.” However, Pan discloses:
A computer program product having a non-transitory computer readable medium which stores a set of instructions to manage data ([0059] Computer-readable instructions stored on a computer-readable medium are executable by the processing unit 902 of the computer 900. A hard drive, CD-ROM, and RAM are some examples of articles including a non -transitory computer-readable medium, such as a storage device); 
([0005] Certain aspects of the subject matter described here can be implemented as a computer-readable medium storing instructions executable by one or more processors to perform operations)
The motivation for combining is based on the same rational presented for rejection of independent claim 7.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kalman et al. (US 20090013213), Cherian et al. (US 2009/0044043), and Prouix et al. (US 9,448,735).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRACY A WARREN/Primary Examiner, Art Unit 2137